Trial, in the Androscoggin Superior Court, of this action for malicious prosecution, under a plea of the general issue, resulted in a verdict for plaintiff, *491with damages assessed at $500.00. By motion in usual form, the defendant has moved to set that verdict.aside.
McGillicuddy & Morey, for plaintiff. Robert J. Curran, for defendant.
Defendant sent a cash register .to the plaintiff to be repaired. For repairing it, plaintiff charged $10.00. Later, he declined t.o deliver up possession of the register, in advance of payment for his services. Whereupon defendant made complaint to the Lewiston Municipal Court, accusing plaintiff of having obtained the machine by pretences both false and criminal. Warrant issued. The plaintiff, as the respondent named in the warrant, was arrested; he immediately, without actual imprisonment intervening, was brought before the Judge of the Municipal Court, and, upon hearing, was acquitted.
The criminal prosecution was begun by the defendant in legal malice, and without probable cause to believe that it could succeed. It ended in failure. The only practical error of the record of the instant case is in respect to the matter of the award’of damages. It is the opinion of the court, that the verdict is grossly excessive in amount. If at any time within 20 days after the receipt of. this rescript by the clerk in Androscoggin County the plaintiff formally shall remit all the verdict above the sum of $250.00, judgment accordingly shall be entered, otherwise the entry must be: Motion for new trial granted.